EXHIBIT 10.1

EIP SHARE UNIT AWARD AGREEMENT

Platinum Underwriters Holdings, Ltd.
Amended and Restated Executive Incentive Plan

This EIP SHARE UNIT AWARD AGREEMENT (this “Agreement”) made as of this      day
of      , 20     , between Platinum Underwriters Holdings, Ltd., a Bermuda
company (the “Company”), and      (the “Participant”), is made pursuant to the
terms of the Company’s Amended and Restated Executive Incentive Plan (the
“Plan”) in conjunction with the Company’s 2006 Share Incentive Plan or any
successor plan (the “Share Incentive Plan”) and the Company’s Section 162(m)
Performance Incentive Plan or any successor plan.

Section 1. Definitions. Capitalized terms used herein but not defined shall have
the meanings set forth in the Plan. For purposes of this Agreement, the terms
“Disability” and “Separation from Service” shall have the meanings attributed to
such terms under section 409A of the Internal Revenue Code and the treasury
regulations and other guidance promulgated thereunder.

Section 2. Share Unit Award. The Company hereby grants to the Participant a
Share Unit Award of      share units (the “Share Units”) in respect of the      
Performance Cycle (the “Performance Cycle”) under the Plan. The Share Units are
notional, non-voting units of measurement based on the Fair Market Value (as
defined in the Share Incentive Plan) of the Common Shares, which will entitle
the Participant to receive a payment, subject to the terms hereof, in Common
Shares within thirty (30) days following the Vesting Date (as defined below).

Section 3. Vesting Requirements. The Share Units shall become fully vested on
the third anniversary of the date hereof (the “Vesting Date”), subject to the
Participant’s continued employment with the Company or any of its subsidiaries
through the Vesting Date.

Section 4. Termination of Employment.

(a) General Rule. Subject to the provisions of Section 4(b) hereof, in the event
of the Participant’s termination of employment with the Company or any of its
subsidiaries for any reason prior to the Vesting Date, the Share Units shall be
immediately forfeited and automatically cancelled without further action of the
Company.

(b) Exceptions. Notwithstanding the provisions of Section 4(a) hereof, in the
event of the Participant’s termination of employment with the Company or any of
its subsidiaries prior to the Vesting Date (i) by the Company without “Cause”
(as defined below), (ii) as a result of death or Disability, or (iii) upon the
Participant’s retirement from the Company with the consent of the Committee, the
Participant shall be entitled to receive a payment in respect of the Share Units
on a prorated basis, based on the period of the Participant’s service with the
Company and the performance levels achieved by the Company for the Performance
Cycle as of the end of the fiscal quarter following the date of termination. For
purposes hereof, the term “Cause” shall mean: (i) the Participant’s willful and
continued failure to substantially perform the Participant’s duties to the
Company or any subsidiaries of the Company; (ii) the Participant’s conviction
of, or plea of guilty or nolo contendere to, a felony or other crime involving
moral turpitude; (iii) the Participant’s engagement in any malfeasance or fraud
or dishonesty of a substantial nature in connection with the Participant’s
position with the Company or any of its subsidiaries, or other willful act that
materially damages the reputation of the Company or any of its subsidiaries;
(iv) the Participant’s breach of any restrictive covenants agreed to between the
Participant and the Company or any subsidiaries of the Company; or (v) the sale,
transfer or hypothecation by the Participant, prior to the payment in respect of
the Award hereunder, of Common Shares in violation of the Share Ownership
Guidelines. Notwithstanding the foregoing, the Participant’s employment will be
treated as having been terminated without Cause under this Agreement in the
event of any termination by the Company or any subsidiary of the Company without
“cause” or by the Participant for “good reason,” as such terms or comparable
terms are defined under any employment agreement in effect from time to time
between the Participant and the Company or any subsidiary of the Company.

Section 5. Payment of Award.

(a) General. Subject to the provisions of Sections 5(c) and 5(d) hereof, payment
in respect of the Award hereunder shall be made in Common Shares as soon as
practicable following the later of the Vesting Date and the date that the
Committee shall have approved the financial results of the Company for the
Performance Cycle, provided no payment hereunder may be made following the later
of: (i) the last day in the calendar year in which the Vesting Date occurs, and
(ii) the 15th day of the third month following the Vesting Date. The amount of
the payment to be made in respect of the Award will be determined in accordance
with the terms of this Agreement, the Plan and the payment schedule set forth as
Exhibit A hereto, which is based on the degree of the Company’s achievement of
Average Annual ROE (i.e. return on equity) during the Performance Cycle.

(b) Withholding. The payment in respect of the Share Units shall be made to the
Participant after deduction of applicable withholding taxes in the amount
determined by the Committee, which shall be withheld at the applicable
supplemental wage withholding rate, or such other rate as determined by the
Committee, provided that such amount shall not exceed the Participant’s
estimated federal, state and local tax obligation with respect to payment in
respect of the Share Units. In lieu of the foregoing, the Committee may allow
the Participant to pay the applicable withholding taxes to the Company in cash
or such other form as approved by the Committee.

(c) Separation from Service. Notwithstanding the provisions of Section 5(a)
hereof, with respect to a payment pursuant to Section 4(b) hereof (other than a
payment as a result of the death of a Participant), the Participant shall
receive such payment on the date that is six (6) months following a Separation
from Service. With respect to a payment pursuant to Section 4(b) hereof as a
result of the death of the Participant, the amount due under Section 4(b) shall
be paid as soon as practicable following such death but in no event following
the later of: (i) the last day in the calendar year in which the death occurs,
and (ii) the 15th day of the third month following such death.

(d) Change in Control. Notwithstanding the provisions of Section 5(a) hereof,
upon a Change in Control of the Company that constitutes a change in ownership
or effective control of the Company (or a change in the ownership of a
substantial portion of the Company’s assets), within the meaning of Section 409A
of the Code, the Participant shall receive payment in respect of the Award
hereunder in accordance with the provisions of Section 8 of the Plan.
Notwithstanding the foregoing, the Participant shall in no event receive any
such payment following the later of: (i) the last day in the calendar year in
which the Change in Control occurs, and (ii) the 15th day of the third month
following the Change in Control.

Section 6. Restrictions on Transfer. No portion of the Share Units may be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Participant,
other than to the Company as a result of forfeiture of the Share Units as
provided herein, unless and until the payment of the Share Units in accordance
with Section 5 hereof.

Section 7. Limitation of Rights. The Participant shall not have any privileges
of a shareholder of the Company with respect to the Common Shares payable
hereunder, including without limitation any right to vote such shares or to
receive dividends or other distributions in respect thereof, until the date of
the issuance to the Participant of a share certificate evidencing such Common
Shares. Nothing in this Agreement shall confer upon the Participant any right to
continue as an employee of the Company or any subsidiary or to interfere in any
way with any right of the Company to terminate the Participant’s employment at
any time.

Section 8. Changes in Capitalization. The Award shall be subject to the
provisions of the Share Incentive Plan relating to adjustments for changes in
corporate capitalization.

Section 9. Notices. Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Secretary of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

Section 10. Construction. This Agreement and the Award evidenced hereby are
granted by the Company pursuant to the Plan and the Share Incentive Plan and are
in all respects subject to the terms and conditions of the Plan and the Share
Incentive Plan. The Participant hereby acknowledges that a copy of each of the
Plan and the Share Incentive Plan has been delivered to the Participant and the
Participant accepts the Share Units hereunder subject to all terms and
provisions of the Plan and the Share Incentive Plan, which are incorporated
herein by reference. In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan or the Share
Incentive Plan, then the Plan or the Share Incentive Plan, as applicable, shall
govern and prevail. The construction of and decisions under the Plan, the Share
Incentive Plan and this Agreement are vested in the Committee, whose
determinations shall be final, conclusive and binding upon the Participant.

Section 11. Governing Law. This Agreement and the Award hereunder shall be
governed by, and construed in accordance with, the laws of the State of New
York, excluding the choice of law rules thereof.

Section 12. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the legatees, distributees, and personal representatives of the
Participant and the successors of the Company.

Section 14. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof, merging any and all prior agreements.

Section 15. Previous Awards. With respect to previous awards (each, a “Previous
Award”) granted to the Participant under the Plan or its predecessor plans under
EIP Share Unit Award Agreements dated      (each, a “Previous Award Agreement”),
notwithstanding anything to the contrary in such Previous Award Agreements, the
following provisions shall apply:

(a) The Share Units under a Previous Award Agreement that have not become fully
vested shall become fully vested on the third anniversary of the date of such
Previous Award Agreement (the “Previous Award Vesting Date”), subject to the
Participant’s continued employment with the Company or any of its subsidiaries
through such Previous Award Vesting Date.

(b) Except as provided in paragraphs (c) and (d) below, payments in respect of a
Previous Award shall be made in Common Shares as soon as practicable following
the later of the Previous Award Vesting Date and the date that the Committee
shall have approved the financial results of the Company for the applicable
Performance Cycle for such Previous Award, provided no payment hereunder may be
made following the later of: (i) the last day in the calendar year in which the
applicable Previous Award Vesting Date occurs, and (ii) the 15th day of the
third month following the applicable Previous Award Vesting Date.

(c) With respect to a payment pursuant to Section 4(b) of a Previous Award
Agreement (other than a payment as a result of the death of a Participant), the
Participant shall receive such payment on the date that is six (6) months
following a Separation from Service. With respect to a payment pursuant to
Section 4(b) of a Previous Award Agreement as a result of the death of the
Participant, the amount due under Section 4(b) of the Previous Award Agreement
shall be paid as soon as practicable following such death but in no event
following the later of: (i) the last day in the calendar year in which the death
occurs, and (ii) the 15th day of the third month following such death.

(d) Notwithstanding the provisions of Section 5(d) of a Previous Award
Agreement, only upon a Change in Control of the Company that constitutes a
change in ownership or effective control of the Company (or a change in the
ownership of a substantial portion of the Company’s assets), within the meaning
of Section 409A of the Code, shall the Participant receive payment in respect of
the Previous Award thereunder in accordance with the provisions of Section 8 of
the Plan or in accordance with the analogous provisions of the predecessor plan.
Notwithstanding the foregoing, the Participant shall in no event receive any
such payment following the later of: (i) the last day in the calendar year in
which such Change in Control occurs, and (ii) the 15th day of the third month
following such Change in Control.

[SIGNATURES ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
effective as of the date first above written.

PLATINUM UNDERWRITERS HOLDINGS, LTD.

By:
Name:
Title:


PARTICIPANT

By:

Name:

2